



Exhibit 10.4.3


SUMMARY DESCRIPTION OF CBL & ASSOCIATES PROPERTIES, INC
DIRECTOR COMPENSATION ARRANGEMENTS


In November 2016, upon the recommendation of the Company’s Compensation
Committee, the Board of Directors voted to make the following adjustments to the
schedule of fees that had been in effect since January 1, 2014 governing the
cash portion of the Company’s compensation arrangements for each Director not
employed by the Company (a “Non-Employee Director”), which had the effect of
transitioning the Non-Employee Directors’ cash compensation to an annual fee
basis, and eliminating all prior monthly or meeting-based fees:






Description
Amount of Fee
Prior to
January 1, 2017
New Fees
Effective
January 1, 2014
Annual Fee for each Non-Employee Director
$35,000
$40,000
Meeting Fee for each Board, Compensation Committee, Nominating/Corporate
Governance Committee or Audit Committee Meeting Attended (1)
$2,250
—
Monthly Fee for each Non-Employee Director Who Serves as a Member of the
Executive Committee (in lieu of Executive Committee Meeting Fees)
$1,250
—
Fee for each Telephonic Board or Committee Meeting
$1,125
—
Annual Audit Committee Member Fee
—
$20,000
Annual Committee Member Fee
(Compensation Committee; Nominating/Corporate
Governance Committee Executive Committee) (2)
—
$15,000
Monthly Fee for the Audit Committee Chairman (1)
$1,500
—
Annual Fee – Audit Committee Chairman (2)
—
$25,000
Annual Fee – Compensation Committee Chairman (2)
—
$20,000
Annual Fee – Nominating/Corporate Governance
Committee Chairman (2)
—
$20,000
Monthly Fee for the Lead Independent Director
$1,500
—
Annual Fee – Lead Independent Director
—
$25,000



(1)
Prior to January 1, 2017, the Non-Employee Director serving as Chairman of the
Audit Committee received a monthly fee in lieu of meeting fees for his
participation on the Audit Committee.



(2)
Beginning January 1, 2017, each Committee Chair will receive the stated annual
fee in lieu of the applicable annual Committee Member fee.





Each Non-Employee director also receives reimbursement of expenses incurred in
attending meetings.


    


181

--------------------------------------------------------------------------------





Additionally, under the Company’s 2012 Stock Incentive Plan, as amended by
Amendment No. 1 thereto and in effect prior to these changes, for each fiscal
year of the Company, Non-Employee Directors also received either an annual grant
of options to purchase 1,000 shares of Common Stock having an exercise price
equal to 100% of the fair market value of the shares of Common Stock on December
31 of such fiscal year or up to 10,000 shares of restricted Common Stock of the
Company.


In conjunction with the revisions described above to transition the Non-Employee
Directors’ cash compensation to an annual fee basis, the Compensation Committee
also determined that, effective January 1, 2017, these provisions will be
applied in a manner that results in each Non-Employee Director receiving an
annual award of shares of restricted Common Stock of the Company at the
conclusion of each year (which may be payable on the first trading day of the
next succeeding calendar year) having a value of $100,000, with the number of
shares granted to be based on the average of the high and low trading prices for
the Company’s Common Stock on the grant date.


In addition, prior to these changes and pursuant to the terms of the Company’s
2012 Stock Incentive Plan, as amended, any person who became a Non-Employee
Director received an initial grant of 1,000 shares of restricted Common Stock
upon joining the Board of Directors. In conjunction with the other changes to
Non-Employee Director compensation effected January 1, 2017, the Compensation
Committee also determined that a person who becomes a Non-Employee Director of
the Company in the future will, upon joining the Board of Directors, receive an
initial grant of shares of restricted Common Stock of the Company having a value
of $25,000, with the number of shares granted to be based on the average of the
high and low trading prices for the Company’s Common Stock on the grant date.


The Compensation Committee also intends to approve a conforming Amendment No. 2
to the provisions governing awards to Non-Employee Directors under the Company’s
2012 Stock Incentive Plan to effectuate the changes to Non-Employee Director
stock awards described above.


The restrictions on shares of Common Stock received by the Non-Employee
Directors set forth in the 2012 Stock Incentive Plan, as amended, provide that
such shares may not be transferred during the Non-Employee Director’s term and,
upon a Non-Employee Director ceasing to be a member of the Board, all transfer
restrictions concerning such Non-Employee Director Shares shall immediately be
removed, and such shares shall thereupon be freely transferrable by the
Non-Employee Director or by his or her estate or legal representative, as
applicable. Each holder of a Non-Employee Director option granted pursuant to
the above-stated arrangement has the same rights as other holders of options in
the event of a change in control. Options granted to the Non-Employee Directors
(i) shall have a term of 10 years from date of grant, (ii) are 100% vested upon
grant, (iii) are non-forfeitable prior to the expiration of the term except upon
the Non-Employee Director’s conviction for any criminal activity involving the
Company or, if non-exercised, within one year following the date the
Non-Employee Director ceases to be a director of the Company, and (iv) are
non-transferable.




182